Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/26/2020 has been entered.

2. Claims 1, 23, 28-29 and 33-46 are pending. 

3. Claim 1 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2017.

4. Claims 23, 28-29 and 33-46 are accordingly pending and being examined under the current application.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 23, 28-29 and 33-46 stand rejected under 35 U.S.C. 103 as being unpatentable over Endl et al. (US 2014/0315252, of record) , in view of Endl (WO 2011/147903, of record) and Meijer (WO2008104184, of record).

With respect to base claim 33, the ‘252 publication teaches a method of sorting and co-cultivating a pool of rabbit B –cells (abstract; ¶s70, 110, 204, 233; 442). 

The ‘252 publication teaches that in one embodiment the pool of cells includes about 10 to about 1,000,000 B cells (¶135). (Antigen-specific rabbit B cells are derived from at 

The ‘252 publication teaches that the isolated B cells from the blood of the immunized animal provides a high diversity of antibody producing B cells that secrete antibodies that have almost no identical or overlapping amino acid sequences within the CDRs and, thus, show a high diversity (¶209). The ‘252 publication teaches that the pool of B cell producing antibodies that specifically bind an antigen can be enriched from PMBS. (¶213). 

The ‘252 publication teaches isolating a nucleic acid encoding the amino acid sequences of the variable light and heavy chain of the antibody, which specifically binds to an antigen, and cultivating a cell with the isolated nucleic acid (¶71-72; 76-84, 83). 

The ‘252 publication teaches determining the amino acid sequence of the variable L and H chains of specific binding antibodies by a reverse transcriptase PCR (RT-PCR) and nucleotide sequencing to thereby obtain a mAB variable L and H domain encoding nucleic acid and then introducing the H and L domain encoding nucleic acid in an expression cassettes for the expression of an antibody and introducing the nucleic acid in a cell (¶s 121-122; claim 26, steps f-g). The ‘252 publication teaches that in one embodiment the reverse transcriptase PCR is with degenerated PCR primer for the L and H variable domains (¶251). 

With respect to the method of producing the sorted population the pooled population of rabbit B cells contained in steps (i) to (ix) of base claim , and claims 28-29, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. However, it is noted that many of the production steps are the same in the ‘252 publication. For example, the ‘252 publication as noted supra teaches obtaining rabbit B cells from rabbits and separately culturing at least 50 different clones as well as gating CD19+ B cells (¶s385, 413, 457). 

With respect to claim 34, the ‘252 publication teaches after immunization with a specific antigen a pool of antibodies is generated which not only bind to the given antigen but may also exhibit a potential agonistic effect (¶443). 

With respect to claims 40-41, the ‘252 publication teaches that the B cells producing antibodies that specifically bind an antigen can be enriched from PBMCs (¶213). 

With respect to claim 43-44, the ‘252 publication teaches as noted supra  co-culturing 500 sorted rabbit IgG+ B cells (¶389) and that in one embodiment a step of depositing 

Differences with claimed invention

The prior art teachings of the ‘252 publication do not specifically recite a reverse transcriptase polymerase reaction medium (RT-PCR reaction medium) which comprises the sorted, pooled population of rabbit B cells as in base claim 33.

The ‘252 also does not specification recite that the RT-PCR medium comprises amplified nucleic acids which in the aggregate encode the V and L chains of the different antibodies which are secreted by the at least 50 different clonal rabbit B cells populations as in claim 38. The ‘252 further differs in the recitation that the medium comprises amplified nucleic acids encoding the V and L chains of antibodies secreted by 50-150 different pooled clonal antigen-specific rabbit B cells culture (claim 45) and by more than 150 different pooled clonal antigen specific rabbit B cell cultures (claim 46). 

The ‘252 further differs from the claimed invention in the recitation that the antigen of interest to which each of the clonal B cell produces a single antibody to is a human antigen and that the antibodies secreted by B cells each induce or inhibit the proliferation of a specific cell type (claim 35) or each induce or elicit a catalytic reaction against target cells which express the antigen (claim 36). 

The 903 publication teaches a population of labeled B cells which were deposited as single cells (abstract). The cells are considered to be a “sorted population” because the cells were labelled for B cell markers and deposited/sorted as single cell prior to prior to co-cultivating with feeder cells (abstract; p. 11, lines 28-34; p. 12, lines 1-34; Table 4; p. 16, lines 8-11) cells.

The 903 teaches carrying out reverse transcription with reverse transcriptase in a reaction mixture (example 19). 

The 903 teaches that often non-human animals such as rabbits are used for evaluating antibody-based therapies and that it is often required to provide cross-reactive antibodies binding to the non-human animal antigen as well as to the human antigen.  (p. 7, lines 8-10).

Meijer teaches enrichment of B lymphocytes using FACS or MACS using the cell surface markers proteins such as CD19 or other B cell lineage-specific markers such as B220. (p. 20, lines 10-14). Meijer exemplifies sorting mouse splenocytes and isolating plasma cells by excluding PI (propidium iodide) positive/dead cells, then gating on various markers including B220 and sorting into ELIPSPOT plats (p. 5, lines 23-32). 



It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the ‘252 publication teaches a sorted, pooled population of rabbit B cells such as 500 B cells that secrete antibodies that have almost no identical or overlapping amino acid sequences within the CDRs and, thus, show a high diversity (¶209). The ‘252 publication teaches that the pool of B cell producing antibodies that specifically bind an antigen can be enriched from PMBS. The ‘252 further teaches using RT-PCR to clone the V and H chains for the antibodies. While the ‘252 does not precisely teach the claimed “RT-PCR reaction medium” as currently claimed, RT-PCR and reaction medium for performing the reaction were well known in the art as taught by the ‘903 publication. In addition, while the ‘252 does not specifically recite that the antigen of interest is selected as for instance a “human antigen”, Meijer teaches B cells specific for human self-antigens, such as EGFR which is implicated in cancer. One of skill in the art would look to the ‘903 and the ‘252 for performance of RT-PCR with reaction mixtures and to have included important antigens such as the self-human antigen for which Meijer teaches non-human animals such as rabbits can be immunized. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ arguments were fully considered but were not considered persuasive.

Applicant asserts that the process steps recited in base claim 33 result in a composition that is different from those taught in the prior art references. Applicant notes that claim 33 requires (viii) sorting of the pooled antigen-specific B cells which occurs by (1) FACS or MACS based on (i) B cell marker positive, (ii) IgG positive, (iii) PI negative and further nd ¶).

Applicant’s arguments were fully considered but where not considered persuasive because as previously noted with respect to reliance on the method steps as imparting a difference between the currently claimed product and the product of the ‘252, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

Applicant further asserts that the process steps do result in a composition that is different from the prior art references, specifically, applicant asserts that claim 33 recites that each of the clonal B-cell populations produces a single antibody that binds to an antigen of interest and (2) modulates a particular functional activity associated with the antigen of interest (p. 8, 2nd ¶; see also applicant’s asserts at p 9, at ¶9, ¶ that the ‘252 fails to teach a RT-PCR medium which includes a purified, pooled subpopulation of rabbit B cells which produce a diverse array of different antibodies possessing different sequences which all bind to a desired target antigen and which mover are all functional, i.e., modulate a specific activity elicited by the antigen of interest.) 

This argument was not considered persuasive because the ‘252 as noted supra teaches that the pool of B cell producing antibodies that specifically bind an antigen can be enriched from PMBS. (¶213). The ‘252 publication as noted supra also teaches that the isolated B cells from the blood of the immunized animal provides a high diversity of antibody producing B cells that secrete antibodies that have almost no identical or overlapping amino acid sequences within the CDRs and, thus, show a high diversity (¶209). 

While the ‘252 does not specifically teach that the antigen of interest is a human antigen, the ‘903 publication, also to Endle, teaches as noted supra that a human antigen can be used for immunization of rabbits (p. 7, lines 6-10). ”, Meijer as noted supra also teaches B cells specific for human self-antigens, such as EGFR which is implicated in cancer. 

The examiner’s position accordingly remains that a composition that includes a pooled population of rabbit B cells which in the aggregate produce different antibodies that each bind to a human antigen would have been obvious to one of ordinary skill in the art given the teachings of the ‘252 publication that the blood of an immunized animal provides a high diversity of antibody producing B-cells that have almost no identical or overlapping amino acid sequences within the CDRs and the teachings of both the ‘903 and Meijer that human antigens can be used for immunization of non-human animals such as rabbits. One of skill in the art would look to the ‘903 and the ‘252 for performance of RT-PCR with reaction mixtures and to have included important antigens such as the self-human antigen for which Meijer teaches non-human animals such as 

While the combined references may not specifically recite that each of the different antibodies “each modulate a specific activity elicited by said antigen of interest”, applicant has provided no limiting definition in the specification as to what constitutes modulating of a specific activity elicited by the antigen other than that the antibodies can be screened to determine whether the antibody inhibits or agonizes a specific biological pathway or pathways involving the antigen (see ¶125 of the published specification). One of skill in the art would accordingly expect that the highly diverse set of antibodies isolated according to the teachings of the ‘252 would also having specific modulating effects which would depend on the human antigen used in the immunization. 

Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

8. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

11. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

9. Claims 23, 28-29 and 33-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69, 71-77, 79-80, 82, and 84-97 of copending Application No. 14/217,594, in view of Endl (WO 2011/147903, IDS Ref. of 11/9/2017) and Meijer (WO2008104184, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘594 application also cites obtaining a sorted population of B cells which produce an antibody that binds to an antigen of interest  and cloning the antigen specific antibody VH and VL sequences. While the ‘594 does not recite a RT-PCR reaction medium which includes the sorted pooled population which antigen-specific rabbit B cells are derived from at least 50 different clonal B cell populations, the ‘252 publication as noted supra teaches sorted pooled populations of rabbit B cells that in the aggregate produce different antibodies, and the ‘252 along with the ‘903 and Meijer teaches that RT-PCR can be used to produce the H and L chains from said antibodies using an RT-PCR reaction medium. One of skill in the art would have been highly motivated to use RT-PCR reaction mediums for the production of the H and L chains that the ‘252 teaches can be produced using RT-PCR. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has requested the ODP rejection to be held in abeyance pending allowance.

Accordingly, the rejection is maintained. 

10.  No claim is allowed.

11. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 14, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644